BARKETT, Justice.
Walter Lee Brown appeals his conviction for first-degree murder and sentence of death. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const.
Walter Lee Brown and codefendant Robert Roundtree were tried jointly for the murder of Francis Sheldon Bowden. The facts of the murder are recounted in the companion case of Roundtree v. State, 546 So.2d 1042 (Fla.1989). We reverse Brown’s conviction and remand for a new trial because of the state’s discriminatory use of peremptory challenges to exclude blacks from the jury, as is more fully set forth in Roundtree.
Because we have directed in Roundtree that Brown and his codefendant be tried separately, it is unnecessary to address the remaining points on appeal.
Accordingly, we remand this matter to the trial court for a new trial with directions to vacate the judgment of guilt and sentence of death.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.